Case 17-09140        Doc 32     Filed 02/20/19     Entered 02/20/19 15:52:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 09140
         Paula Denise Braxton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/22/2017.

         2) The plan was confirmed on 06/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09140             Doc 32          Filed 02/20/19    Entered 02/20/19 15:52:14                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $3,612.00
           Less amount refunded to debtor                                 $168.00

 NET RECEIPTS:                                                                                             $3,444.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,295.30
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $148.70
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,444.00

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aaron's Furniture                        Unsecured      1,000.00            NA              NA            0.00       0.00
 AmeriCash Loans LLC                      Unsecured         345.00        308.28          308.28           0.00       0.00
 Blackhawk Finance                        Unsecured      4,000.00            NA              NA            0.00       0.00
 Blackhawk Finance                        Unsecured      5,000.00            NA              NA            0.00       0.00
 Capital One Auto Finance                 Unsecured     10,801.78            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured      1,000.00       1,267.92        1,267.92           0.00       0.00
 Illinois Dept Of Employment Security     Unsecured         200.00           NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured           0.00    15,530.27        15,530.27           0.00       0.00
 Illinois Tollway                         Unsecured           0.00           NA              NA            0.00       0.00
 Ingalls Memorial Hospital                Unsecured         109.00      2,575.19        2,575.19           0.00       0.00
 Internal Revenue Service                 Priority          200.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC            Unsecured      6,941.00       7,108.90        7,108.90           0.00       0.00
 Midwest Emergency Associates             Unsecured          33.00        238.53          238.53           0.00       0.00
 Mr. Outande                              Unsecured           0.00           NA              NA            0.00       0.00
 Navient                                  Unsecured     15,909.00            NA              NA            0.00       0.00
 Nicor Gas                                Unsecured           0.00      3,725.72        3,725.72           0.00       0.00
 Quantum3 Group                           Unsecured           0.00        203.33          203.33           0.00       0.00
 Razor Capital LLC                        Unsecured      1,364.29            NA              NA            0.00       0.00
 Resurgence Legal Group PC                Unsecured      4,027.84       4,907.63        4,907.63           0.00       0.00
 Tyrese Washington                        Unsecured      1,000.00            NA              NA            0.00       0.00
 Village of South Holland                 Unsecured         700.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-09140        Doc 32      Filed 02/20/19     Entered 02/20/19 15:52:14             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,865.77               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,444.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,444.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
